 



         

Exhibit 10.1 Summary Sheet: Named Executive Officer Base Salaries 2006
Base Salaries for 2006 for the Named Executive Officers

              Name   Title 2006 Base Salary
William J. Oddy
  Chief Executive Officer   $ 682,500  
James W. Noyce
  Chief Financial Officer and Chief Administrative Officer   $ 461,100  
Stephen M. Morain
  Senior Vice President and General Counsel   $ 428,200  
Bruce A. Trost
  Executive Vice President – P/C
Companies   $ 355,100  
JoAnn W. Rumelhart
  Executive Vice President – Farm
Bureau Life   $ 348,400  

4